IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0352
                            Filed September 17, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AARON DWANE NESBY,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       A defendant appeals his sentence, alleging that the court abused its

discretion. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and James Katcher, Assistant

County Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                            2


VAITHESWARAN, P.J.

       Aaron Nesby pled guilty to the aggravated misdemeanor crime of assault

with intent to commit serious injury. See Iowa Code § 708.2(1) (2013). The

maximum sentence for an aggravated misdemeanor is imprisonment not to

exceed two years.      Id. § 903.1(2).      The prosecutor agreed to recommend

suspension of the sentence. The district court, however, sentenced Nesby to

365 days in jail with all but 120 days suspended.

       On appeal, Nesby argues “[t]he district court abused its discretion in

imposing sentence” and his “sentence should be vacated and the case

remanded for re-sentencing.” See Iowa R. Crim. P. 2.23(3)(d) (requiring court to

state on the record its reasons for selecting particular sentence). He does not

explain where the abuse of discretion lies. See State v. Neary, 470 N.W.2d 27,

29 (Iowa 1991) (“When a sentence is imposed within statutory limits, it will be set

aside only for an abuse of discretion.”).

       On our review of the district court’s reasons for the sentence, we discern

no abuse of discretion. The court stated 120 days of jail time would be imposed

because Nesby drove around with friends and “beat up on people [he] did not

even know” who “just simply ha[d] the misfortune of being in [his] line of sight.”

The court expressed hope that incarceration would “concentrate [his] mind” and

convince him to keep his hands off other people. This statement of reasons,

albeit terse, complied with the dictate of rule 2.23(3)(d).

       AFFIRMED.